Citation Nr: 1744939	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  13-21 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2005 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In May 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this case in September 2016 for additional development.  The case is now again before the Board for further appellate consideration.

The record before the Board consists of electronic records within the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's hepatitis B did not clearly and unmistakably pre-exist his entrance into active service.

2.  The evidence is at least in equipoise as to whether the onset of the Veteran's hepatitis B was during active service.


CONCLUSION OF LAW

The criteria for service connection for hepatitis B have been met.  38 U.S.C.A. §§ 1101, 1131, 1111 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts entitlement to service connection for hepatitis B.  He contends he may have contracted the condition during his receipt of fifteen tattoos during service, from improperly sterilized dental equipment while having his four wisdom teeth removed, or from a needle that was accidentally dropped on his arm while he was having blood drawn, after it has been used on another service member.  

The record shows the Veteran was first diagnosed with hepatitis B in July 2009, shortly after his discharge in June 2009.  His representative has cited to medical literature showing the incubation period for hepatitis B is between six weeks and six months.  The record also shows the Veteran was married in 2005, but that his wife and children have not contracted hepatitis B.  The Veteran has denied intravenous or intranasal drug use, and he has indicated he used the barrier method with all sexual partners prior to his marriage in 2005.

As noted by the Board in its September 2016 remand, hepatitis B was not notated on the Veteran's entrance examination or elsewhere at the time of his entrance into service in June 2005.  However, as further detailed below, VA medical examiners have provided opinions indicating their belief that the Veteran's hepatitis B may have pre-existed his service.

In this regard, the Board notes that a veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304 (b) (2017).  Only such conditions as are recorded in examination reports are to be considered noted.  Id.

The standard for rebutting this "presumption of soundness" requires that VA show by "clear and unmistakable evidence" that a veteran's disability both pre-existed service and was not aggravated by service.  Id.  The United States Court of Appeals for Veterans Claims has explained that clear and unmistakable evidence means the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999).

Thus, the primary question before the Board is whether the evidence clearly and unmistakably shows the Veteran's hepatitis B pre-existed his service.

In this regard, the Veteran was afforded a VA examination in May 2011.  The examiner noted the Veteran was first diagnosed with hepatitis B in July 2009, approximately three weeks after his release from active duty.  The examiner ultimately opined that it was less likely than not that the Veteran's hepatitis B was a result of service.  The examiner's opinion was primarily based on the Veteran having been vaccinated for hepatitis B shortly after entrance in June 2005, and medical literature showing a 95 percent success rate for the vaccination.  In addition, the examiner noted the Veteran had three tattoos prior to service, and that his medical records contained notations of "possible" for more than ten lifetime sexual partners and "used" for intranasal cocaine usage.  Thus, the examiner concluded, it was more likely than not the Veteran contracted hepatitis B prior to service.

In its September 2016 remand, however, the Board noted that the examiner had not provided opinions as to whether the Veteran's hepatitis B could be said to "clearly and unmistakably" have pre-existed service.  In addition, the Board noted that the Veteran's medical records showing "used" for intranasal cocaine appeared to be in error, and that the examiner had failed to consider the Veteran's statement that he used the barrier method with all sexual partners prior to his marriage in 2005.  On these bases, the Board found the May 2011 VA examination report to be inadequate.

Pursuant to the Board's remand, the Veteran was afforded an additional VA examination in November 2016.  Unfortunately, the Agency of Original Jurisdiction (AOJ) posed the following question to the examiner: "state whether the Veteran's military service medical records support that the claimed hepatitis B, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service illness, event, or injury."  Thus, by the plain language of the question posed, the examiner was, in effect, instructed to presume that the Veteran's hepatitis B existed prior to his service.  Consequently, the examiner ultimately concluded that "[the Veteran's hepatitis B], which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression [by service]."  The examiner proceeded to provide a rationale as to why the Veteran's hepatitis B was not aggravated by service, but provided no rationale to support an opinion that the condition clearly and unmistakably existed prior to service.  For these reasons, the Board must conclude the November 2016 VA examination report failed to comply with the Board's remand instructions, and is otherwise inadequate for adjudication purposes.

In contrast to the VA examination reports discussed above, in a June 2016 treatment note, the Veteran's VA physician, a specialist in gastroenterology and hepatology, Dr. S.R., stated the Veteran was under his care for hepatitis B, and his risk factors for acquiring the virus had been fully evaluated.  In this regard, Dr. S.R. stated the Veteran had no family history of hepatitis B, no risky sexual history, and no history of illicit drug use.  He then noted the Veteran mentioned that during service, he was accidentally exposed to someone else's syringe while receiving medical care.

In a January 2017 letter, Dr. S.R. noted the Veteran's hepatitis B had been managed in his clinic since 2010.  Dr. S.R. stated the Veteran more likely than not contracted hepatitis B during service, based primarily on the fact that his June 2005 enlistment examination was negative for the condition and he denied any high risk behavior or drug abuse history or family history of the condition.

Upon a careful review of the foregoing, the Board has concluded that the evidence does not clearly and unmistakably show the Veteran's hepatitis B pre-existed his service.  In this regard, the Board has first considered the inadequacy of the VA examination reports, as discussed above, particularly with regard to the examiners having overlooked relevant evidence and not having responded to the questions posed by the Board.  In addition, the Board has considered that while neither VA examiner's specialty is indicated in their reports, Dr. S.R. is a specialist in hepatology, which specifically involves the study of the liver.  While Dr. S.R.'s opinion is not detailed, it relies on the simple fact that the Veteran was never found to have hepatitis B prior to service.

In sum, the Board finds the evidence does not show the Veteran clearly and unmistakably contracted hepatitis B prior to service.  Instead, the evidence is in equipoise as to whether the condition had its onset during service.  Accordingly, granting of service connection for hepatitis B is in order.


ORDER

Service connection for hepatitis B is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


